

116 S2743 IS: To establish the China Censorship Monitor and Action Group, and for other purposes.
U.S. Senate
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2743IN THE SENATE OF THE UNITED STATESOctober 30, 2019Mr. Gardner (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo establish the China Censorship Monitor and Action Group, and for other purposes.
	
		1.China Censorship Monitor and Action Group
 (a)In generalThere is established an interagency task force, which shall be known as the China Censorship Monitor and Action Group (referred to in this section as the task force). (b)MembershipThe task force shall be composed of representatives of—
 (1)the Department of State; (2)the Department of Commerce;
 (3)the Federal Communications Commission; and (4)the United States Agency for Global Media.
 (c)MeetingsThe task force shall meet not less frequently than quarterly. (d)ConsultationsThe task force shall regularly consult, to the extent necessary and appropriate, with—
 (1)other Federal agencies; and (2)relevant stakeholders in the private sector and the media.
 (e)Public databaseUsing information obtained from the agencies referred to in subsection (b) and consultations required under subsection (d), the task force shall compile and maintain a public database, which shall be hosted on a United States Government database server, that describes all punitive actions taken by the People’s Republic of China toward United States companies that involve economic or diplomatic retaliation for the exercise of free speech by United States companies. The public database required under this subsection shall be updated as soon as practicable, but not less frequently than semiannually.
			(f)Reporting requirements
 (1)Annual reportThe task force shall submit an annual report to the Committee on Foreign Relations of the Senate, the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Foreign Affairs of the House of Representatives, and Committee on Energy and Commerce of the House of Representatives that describes the activities of the task force during the reporting period. (2)Congressional briefingsNot later than 90 days after the date of the enactment of this Act, and semiannually thereafter, the task force shall provide briefings regarding its activities to the congressional committees referred to in paragraph (1).
 (g)Authorization of appropriationsThere are authorized to be appropriated for each fiscal year such sums as may be necessary to carry out this section.